DETAILED ACTION
This office action is in response to communications filed on April 22, 2022, concerning Application number 16/013,279.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on April 22, 2022, is acknowledged by the examiner.
The information disclosure statement filed April 22, 2022, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it appears to list the foreign prior art in an IDS filed on April 22, 2022. Additionally, it includes reference to Applications 16/924,830 and 17/285,728. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
Amendment to the Claims filed on April 22, 2022, obviate the necessity of the Drawing Objection raised in the office action mailed on November 22, 2021.
Specification
Amendment to the Claims filed on April 22, 2022, obviate the necessity of the Specification Objection raised in the office action mailed on November 22, 2021.
Claim Rejections - 35 USC § 112
Amendment to the Claims filed on April 22, 2022, obviate the necessity of the 112(b) or 112 Second Paragraph raised in the office action mailed on November 22, 2021.
Status of Claims
Amendment to the Claims was filed on April 22, 2022.
Claims 1-26 are currently pending.
Allowable Subject Matter
Claims 1-26 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Reilly et al. (US PG PUB 2009/0090082) is the closest art to the claimed invention. Reilly discloses the claimed invention, except it does not disclose when the solenoid is de-energized, the opening for the pilot fluid passage is unable to fluidly communicate with the at least one supply port..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753